The state of Connecticut’s petition for certification for appeal from the Appellate Court, 32 Conn. App. 402 (AC 11454, AC 11693), is granted, limited to the following issues:
*927The Supreme Court docket number is SC 14847.
Decided October 5, 1993
John A. East III, deputy assistant state’s attorney, in support of the petition.
Kent Drager, assistant public defender, in opposition.
“1. Under the circumstances of this case, did the failure of the issuing judge to sign the jurat on the affidavit invalidate the search warrant?
“2. If the answer to question 1. is yes, should the remedy have been exclusion of the evidence seized pursuant to the warrant?”